HARLAN WHITE,                      )
                                   )
      Petitioner/Appellant,        )    Appeal No.
                                   )    01-A-01-9602-CH-00071
v.                                 )
                                   )    Davidson Chancery
STATE OF TENNESSEE,                )    No. 95-1598-III
TENNESSEE DEPARTMENT OF            )
CORRECTION,                        )

      Respondents/Appellees.
                                   )
                                   )                   FILED
                                                            May 8, 1996
                COURT OF APPEALS OF TENNESSEE          Cecil W. Crowson
                                                      Appellate Court Clerk
                 MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                    AT NASHVILLE, TENNESSEE


         THE HONORABLE ROBERT S. BRANDT, CHANCELLOR




HARLAN WHITE, Pro Se
L.C.R.C.F.
Route 1, Box 330
Tiptonville, Tennessee    38079




CHARLES W. BURSON
Attorney General and Reporter

PATRICIA C. KUSSMANN
Assistant Attorney General
Civil Rights and Claims Division
404 James Robertson Parkway
Suite 2000
Nashville, Tennessee 37243
     ATTORNEYS FOR RESPONDENTS/APPELLEES




                         AFFIRMED AND REMANDED




                                          SAMUEL L. LEWIS, JUDGE
                                  O   P I N I O N


          This is an appeal by petitioner, Harlan White, from the

trial    court’s     order   dismissing           his    petition    for   declaratory

judgment on the ground that petitioner failed to exhaust his

administrative remedies.



          Petitioner filed a petition for declaratory judgment with

the Tennessee Department of Correction ("Department") in March

1995.     He claimed the Department failed to calculate his sentence

expiration date for one conviction, his sentence reduction credits,

and     the   date   upon    which      he       would    be   eligible    for   parole

consideration.       Based on a claim that the Department failed to

provide him a timely hearing, petitioner filed a petition for

declaratory judgment in the Chancery Court for Davidson County

against respondents on 22 May 1995.



          On 30 May 1995, Wilma Lutche, legal assistant for the

Department of Correction, responded to petitioner’s request for

declaratory order by letter.             In his response, Mr. Lutche advised

petitioner that the Department was postponing its decision on his

request until petitioner presented his questions to his counselor

who would then contact the institution’s record office and sentence

management services if necessary.                       Mr. Lutche further advised

petitioner     that,   if    he   had    already         attempted   to    resolve   his

question through those channels, he should send the Department

documentation which verified his attempts.                       Petitioner filed a

motion for "judicial estopple [sic]" in regard to the letter and

attached a supplement to his petition and a request for oral

argument titled "writ of habeas corpus testificandum."



          Petitioner subsequently moved to amend his petition to add

additional defendants who are employees of the Department and who

                                             2
are associated with petitioner’s records.          The court denied his

motion in August 1995.    Next, petitioner filed a written argument

asserting that the Department’s failure to calculate his sentence

in the manner he proposed in his petition was unconstitutional and

illegal.



        Respondents filed a motion to dismiss petitioner’s petition

in July 1995 on the ground that petitioner had failed to comply

with the jurisdictional prerequisites for filing a petition for

declaratory judgment.     Respondents accompanied their motion with

the affidavit of Candace Whisman, a Department of Correction’s

sentence information service technician.         The affidavit explained

the Department’s    inability   to   calculate    petitioner’s   sentence

expiration date until it received information from the sentencing

court regarding petitioner’s sentence.



        Before responding to the motion to dismiss, petitioner filed

a   second   supplement   to   his   petition    for   declaratory   order

explaining his calculation of his sentence.            In response to the

respondents’ motion, petitioner insisted they had no legal grounds.

In a third supplement filed in August 1995, petitioner took issue

with the Department’s refusal to calculate his sentence before

receiving information from the sentencing court and complained he

had attempted to resolve the question at an institutional level.



        The chancery court granted respondents’ motion on 30 August

1995 and dismissed petitioner’s petition on the ground that he had

failed to exhaust his administrative remedies.



        Petitioner is currently in the custody of the Department of

Correction at the Lake County Regional Correction Facility in

Tiptonville, Tennessee.    After being convicted of armed robbery in

Shelby County in 1987, a court sentenced petitioner to ten years.

                                     3
Petitioner was paroled in March 1989, but then violated his parole

by possessing a handgun and committing forgery. He was returned to

the Department’s custody in April 1993.



         Subsequently, a court convicted petitioner of forgery and

possession of a handgun in Shelby County, but it did not sentence

him until February 1994 at which time he received two concurrent

two-year sentences.        One of the sentences stated that petitioner

was to serve the sentence consecutively to a conviction in case no.

8700833.      The Department had no information about case no. 8700833

and was unable to calculate petitioner’s release eligibility date

until it received the information.



         The sole issue on appeal is whether the trial court properly

dismissed petitioner’s petition for declaratory judgment.



         Tennessee Code Annotated section 4-5-224(b)(1991) provides:

"A declaratory judgment shall not be rendered concerning the

validity or applicability of a statute, rule or order unless a

complainant has petitioned the agency for a declaratory order and

the agency has refused to issue a declaratory order."                  In the

instant case, the Department has not refused to issue a declaratory

order.     Instead, it is unable to do so because of petitioner’s

failure to resolve his complaint or to document his attempts to

resolve his complaint.       Although petitioner provided the necessary

information to the trial court, we find nothing in the record to

show that he provided the Department with the information it needed

to respond to his request for a declaratory order.              Therefore, a

declaratory judgment on this issue is premature.



         The purpose of requiring that administrative remedies be

exhausted prior to judicial review are:

         1)    avoidance   of   premature   interruption   of    the

                                     4
        administrative process,
        2) provision for the agency to apply its expertise
        and to develop a record, and
        3) maintenance    of    judicial   efficiency    by
        elimination of as many complaints as may be through
        the administrative process prior to judicial
        review.

Seepe v. Department of the Navy, 518 F.2d 760, 764 (6th Cir. 1975).



        In    the    instant    case,    the      Department       has     not    had    the

opportunity to address petitioner’s complaint.                     If he has followed

the procedure outlined in the correspondence to him, he has failed

to provide the Department with any documentation of these attempts.

Simply initiating the administrative process, as petitioner has

done, is not the same as exhausting his administrative remedies.

He   must   pursue    his     remedies   through      the     Department         to     their

conclusion.    Bracey v. Woods, 571 S.W.2d 828, 829 (Tenn. 1978).



        In the instant case, the Department was unable to issue a

declaratory order because petitioner had not met the prerequisites

for requesting a declaratory order nor had he documented his

attempts to resolve his questions through his counselor, the

institution’s        record     office      personnel,        or     the     sentencing

information    services.          It   is       possible    that    the     process       of

administrative review would resolve petitioner’s complaint and

would render a suit unnecessary.                 Until petitioner exhausts his

administrative       remedies,     this         controversy    is     not        ripe     for

adjudication.       The trial court properly dismissed the petition for

declaratory judgment.



        Judgment of the trial court is affirmed, and the costs are

assessed to petitioner/appellant, Harlan White.                          The cause is

remanded to the trial court for further necessary proceedings.




                                            __________________________________

                                            5
                                SAMUEL L. LEWIS, JUDGE



CONCUR:



_________________________________
HENRY F. TODD, P.J., M.S.



_________________________________
BEN H. CANTRELL, JUDGE




                                6